Examiner’s Amendment and Reasons for Allowance

The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 30, 2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Arnott on August 11, 2021.
The application has been amended as follows: 
Amend claim 1 as follows: A system for controlling dust during hydraulic fracturing operations comprising:	
	a manifold having a plurality of longitudinally spaced-apart ports for capturing dust when negative air pressure is applied to the manifold;
 that is configured to receive frac sand from an external frac sand source, the manifold sand handling equipment, wherein the support frame is adapted for transport to a hydraulic fracturing site, and wherein the piece of frac sand handling equipment comprises one of a conveyor, a bin of a hydraulic fracturing blender, or a tub of a hydraulic fracturing blender;
	wherein each support frame member of the support frame includes an upper section connected between a pair of spaced-apart vertical portions, the pair of vertical portions being adapted to straddle the piece of frac sand handling equipment, and wherein a lower end of each respective vertical portion is connected to, and supported by, a respective individual base configured as a cylinder with an enlarged cross-sectional area relative to the respective vertical portion to rest on the ground, wherein each respective individual base is directly connected to the lower end of the respective vertical portion and is not directly connected to any other individual base, any other vertical portion, or any other support frame member of the support frame, wherein each respective vertical portion is directly connected to the respective individual base and the respective upper section, and is not directly connected to any other individual base, any other vertical portion or any other support frame member of the support frame; and wherein the individual bases, vertical portions and upper section are unconnected to the piece of frac sand handling equipment;
 longitudinally connecting
	a cover supported by the support frame for enclosing the piece of frac sand handling equipment, the cover including at least one aperture for receiving sand from the external frac sand source; and
	a plurality of flexible conduits coupled to corresponding ones of the plurality of spaced-apart ports of the manifold and extending from the manifold through a space within the cover for capturing dust in areas local to spaced-apart points along the piece of frac sand handing equipment when negative air pressure is applied to the manifold
Amend claim 6 as follows: The system of Claim 5, wherein the conveyor comprises a lateral conveyor laterally moving frac sand received from the external frac sand source through a transfer mechanism, the manifold disposed above a discharge end of the transfer mechanism.  
Amend claim 8 as follows: The system of Claim 1, wherein the piece of frac sand handling equipment comprises at least one of a bin of a hydraulic fracturing blender
Amend claim 12 as follows: A system for controlling dust during hydraulic fracturing operations comprising:
	a support structure including a plurality of spaced-apart support frame members adapted for transport to a hydraulic fracturing site;
	a manifold having a plurality of longitudinally spaced-apart ports positioned by the support structure above and at least partially along, wherein the piece of frac sand handling equipment comprises one of a conveyor, a bin of a hydraulic fracturing blender, or a tub of a hydraulic fracturing blender;
	wherein each support frame member of the support structure includes an upper section connected between a pair of spaced-apart vertical portions, the pair of vertical portions being adapted to straddle the piece of frac sand handing equipment, and wherein a lower end of each respective vertical portion is connected to, and supported by, a respective individual base configured as a cylinder with an enlarged cross-sectional area relative to the respective vertical portion to rest on the ground, wherein each respective individual base is directly connected to the lower end of the respective vertical portion and is not directly connected to any other individual base, any other vertical portion, or any other support frame member of the support structure, wherein each respective vertical portion is directly connected to the respective individual base and the respective upper section, and is not directly connected to any other individual base, any other vertical portion or any other support frame member of the support 
	wherein the support structure further comprises a plurality of spaced-apart longitudinal reinforcing members directly connected between the upper sections of adjacent support frame members and unconnected to the piece of frac sand handling equipment, the plurality of spaced-apart longitudinal members being the only portions of the support structure longitudinally connecting
	an enclosure supported by the support structure and enclosing at least a portion of the piece of frac sand handling equipment, wherein each port of then manifold is coupled to a flexible conduit extending through a space within the enclosure towards the piece of frac sand handling equipment and having an inlet for capturing dust contained within the enclosure and adjacent to a corresponding one of a plurality of spaced-apart points along the piece of frac sand handling equipment when negative air pressure is applied to the manifold, wherein the enclosure includes a sidewall with at least one aperture therethrough for receiving sand from an external source such that discharge of the sand within the enclosure generates the dust.
Amend claim 16 as follows: The system of Claim 12, wherein the manifold is disposed outside of the enclosure and at least one of the plurality of conduits extends through a wall of the enclosure such that the inlet of the at least one of the plurality of conduits
Amend claim 19 as follows: The system of Claim 12, wherein the piece of frac sand handling equipment comprises a conveyor and the enclosure encloses a
Amend claim 20 as follows: The system of claim 12, wherein of a hydraulic fracturing blender and a tub of a hydraulic fracturing blender.  
Amend claim 23 as follows: A frac sand handling system comprising:
	frac sand handling equipment, wherein the frac sand handling equipment comprises one of a conveyor, a bin of a hydraulic fracturing blender, or a tub of a hydraulic fracturing blender;
	a support structure including a plurality of spaced-apart support frame members adapted for transport to a hydraulic fracturing site;
	wherein each support frame member of the support structure includes an upper section connected between a pair of spaced-apart vertical portions, the pair of vertical portions being adapted to straddle the frac sand handling equipment, and wherein a lower end of each respective vertical portion is connected to, and supported by, a respective individual base configured as a cylinder with an enlarged cross-sectional area relative to the respective vertical portion to rest on the ground, wherein each respective individual base is directly connected to the lower end of the respective vertical portion and is not directly connected to any other individual base, any other vertical portion, or any other support frame member of the support structure, wherein each respective vertical portion is directly connected to the respective individual base 
	wherein the support structure further comprises a plurality of spaced-apart longitudinal reinforcing members directly connected between the upper sections of adjacent support frame members and unconnected to the piece of frac sand handling equipment, the plurality of spaced-apart longitudinal members being the only portions of the support structure longitudinally connecting
	an enclosure supported by the support structure and enclosing at least a portion of the frac sand handling equipment including a point at which frac sand is received by the frac sand handling equipment from [[a]] an external frac sand source, the enclosure including an aperture for receiving frac sand from [[an]] the external frac sand source; and
	a manifold positioned by the support structure above and at least partially along structure to accommodate the frac sand handling equipment and having a plurality of ports for capturing dust when negative air pressure is applied to the manifold, at least some of the plurality of ports coupled to a corresponding flexible conduit extending through a space within the enclosure and adapted to capture dust generated at points along the frac sand handing equipment,  the external frac sand source.  
Cancel claim 24.
Amend claim 25 as follows: The system of Claim [[24]] 23, wherein the external frac sand source comprises a trailer having a trailer conveyor, an end of the trailer conveyor extending through a wall of the enclosure to discharge frac sand to the frac sand handling equipment.  
Amend claim 26 as follows: The system of claim [[24]] 23, wherein the external frac sand source comprises a silo having a chute, an end of the chute extending through a wall of the enclosure to discharge frac sand to the frac sand handling equipment.   
Amend claim 27 as follows: The system of Claim [[24]] 23, wherein the frac sand handling equipment comprises a conveyor system at least partially enclosed by the enclosure.  
Amend claim 28 as follows: The system of Claim [[24]] 23, wherein the of a hydraulic fracturing blender and a tub of a hydraulic fracturing blender.
Amend claim 29 as follows: The system of Claim 23, further comprising a first flexible conduit coupled to a corresponding one of the plurality of ports and having an inlet for capturing dust in an area around [[the]] a point at which frac sand is received by the frac sand handling equipment from the external frac sand source
Amend claim 30 as follows: The system of Claim 29, wherein the manifold is positioned by the support structure within the enclosure and the first flexible conduit extends within the enclosure from the corresponding port to the area around the point at which frac sand is received by the frac sand handling equipment from the external frac sand source. 
Amend claim 32 as follows: The system of Claim 29, wherein the manifold is positioned by the support structure outside of the enclosure and the first flexible conduit extends through a wall of the enclosure from the corresponding port to the area around the point at which frac sand from the external frac sand source. 
Claims 33 and 34 are added as new claims:
New Claim 33: The system of claim 23, wherein the external frac sand source comprises a frac sand tank.
New Claim 34: The system of claim 23, wherein the external frac sand source comprises a frac storage trailer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claims 1, 12, or 23, which are the independent claims.
With regard to claim 1, the most relevant prior art is the combination of U.S. 2012/02477335 by Stutzman in view of U.S. 4,787,179 to Lewis in view of U.S. 2013/0309052 by Luharuka in view of U.S. 2008/0171618 by Lay used to reject claim 1 
With regard to claim 12, the most relevant prior art is the combination of U.S. 2012/02477335 by Stutzman in view of U.S. 4,787,179 to Lewis in view of U.S. 2013/0309052 by Luharuka in view of U.S. 2007/0062106 by Dunbar used to reject claim 12 in the Final Rejection dated February 1, 2021.  The combination of Stutzman in view of Lewis in view of Luharuka in view of Dunbar does not teach the type of 
With regard to claim 23, the most relevant prior art is the combination of U.S. 2012/02477335 by Stutzman in view of U.S. 4,787,179 to Lewis in view of U.S. 2013/0309052 by Luharuka in view of U.S. 2007/0062106 by Dunbar used to reject claim 23 in the Final Rejection dated February 1, 2021.  The combination of Stutzman in .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
August 13, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714